Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 1 Page
                                                            of 19 PageID
                                                                  1 of 19 #: 407



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA            :
                                    :      Criminal No. 17-10-LPS
           v.                       :
                                    :
TORON CROCKER                       :


DEFENDANT TORON CROCKER’S REPLY TO GOVERNMENT’S TRIAL MEMORANDUM
                  AND OMNIBUS MOTION IN LIMINE
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 2 Page
                                                            of 19 PageID
                                                                  2 of 19 #: 408




                             TABLE OF CONTENTS



1.   Agent Lipsner’s Testimony Should be Limited ............... 2

2.   The Graphic/Explicit Portions of the Videos Should Not be
Viewed by the Jury............................................. 4

3.   The Government Should be Precluded from Arguing that Items
and Records Found on Mr. Crocker’s Home Computer are Relevant to
Counts 1 and 2................................................ 10

4.   The Court Should Instruct the Jury that if Convicted
regarding Count 1 or Count 2 Mr. Crocker faces a Mandatory
Minimum 15 Years Imprisonment................................. 13

5.   The Government Should Not Be Permitted to Rely on Trade
Inscriptions to Prove the Country of Origin for Electronic
Devices....................................................... 15




                                       1
    Case 1:17-cr-00010-LPS
          Case 1:21-cr-00383-EGS
                            Document
                                 Document
                                     87 Filed
                                            2008/29/21
                                                Filed 08/31/21
                                                         Page 3 Page
                                                                of 19 PageID
                                                                      3 of 19 #: 409



         Defendant Toron Crocker, by and through his attorney, Rocco

C. Cipparone, Jr., Esquire, hereby responds to the government’s

August 16, 2021 filed Omnibus Motions in Limine (combined with

the government’s trial memorandum) (Docket Document 86,

hereinafter referred to as “GT Mem.”).


         1.    Agent Lipsner’s Testimony Should be Limited 1

         The government intends to present testimony by FBI Special

Agent Lipsner. The government represents that “Special Agent

Lipsner will provide an overview and summary of the case – to

include how the investigation began, who was involved, and

what techniques were used. He will also connect the dots between

different pieces of evidence.”             GT Mem. at 12 (bold added).

That is not the task of a witness, but of a jury (and the

prosecutor on closing argument from a suggested evidence

interpretation standpoint).            Permitting Agent Lipsner to do so

would usurp the jury’s function and over-step his role as a fact

witness.

         It is unclear specifically how the government intends Agent

Lipsner to “connect the dots” when providing this purported case

overview.       A witness’ testimony must be limited “only to



1 This section alternatively should be considered a defense
motion in limine to exclude and limit the proposed testimony by
Agent Lipsner as an overview witness.
                                2
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 4 Page
                                                            of 19 PageID
                                                                  4 of 19 #: 410



information about which he or she has firsthand knowledge… ."

United States v. Meléndez-González, 892 F.3d 9, 18 (1st Cir.

2018).   The government should be required specifically, in

advance of the trial testimony, to outline what will be the

nature of the “overview” testimony by Agent Lipsner.

     Courts must tread cautiously when considering allowing

overview (as opposed even to summary) testimony:

          The main difference between summary and
     overview testimony is that summary testimony
     comes at the end of trial and overview at the
     beginning, but both try to connect the dots and
     convey the big picture to the jury in complex
     prosecutions. United States v. Banks , 884 F.3d
     998, 1023 (10th Cir. 2018).

          Summary evidence may be safer because the
     evidence that the officer is connecting has
     already been heard by the jury. See Moore , 651
     F.3d at 56 (citing United States v. Lemire , 720
     F.2d 1327, 1349, n.33 (D.C. Cir. 1983) ). Because
     witnesses can change their stories and objections
     may be sustained, some of the testimony relied on
     during the initial overview may never materialize
     at trial. United States v. Casas, 356 F.3d 104,
     119–20 (1st Cir. 2004). …

          Another serious problem with overview
     testimony is that it sometimes relies on
     anticipated witnesses. Thus, it may violate
     confrontation rights. Testimonial statements
     cannot be offered against a defendant without the
     opportunity for cross examination. Crawford v.
     Washington, 541 U.S. 36, 124 S.Ct. 1354, 158
     L.Ed.2d 177 (2004). If overview testimony
     previews the answers of an anticipated witness,
     such a violation is not easily cured if the
     expected witness later fails to testify.


                                       3
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 5 Page
                                                            of 19 PageID
                                                                  5 of 19 #: 411



United States v. Lacerda, 958 F.3d 196, 207-08 (3d Cir. 2020).

     Therefore, to avoid those serious risks attendant to

overview testimony, the Court should require a more specific

proffer of the anticipated overview testimony because such, as

the Third Circuit has held, must be limited to “tell[ing] the

story of that investigation—how the investigation began, who was

involved, and what techniques were used. In addition, with

proper foundation, … [the witness] may offer lay opinion

testimony and testify about matters within his personal

knowledge.”    Lacerda, 958 F.3d at 208.         As the Court held in

Lacerda, “overview testimony that opines on ultimate issues of

guilt, makes assertions of fact outside of the officer's

personal knowledge, or delves into aspects of the investigation

in which he did not participate is inadmissible.”              Lacerda, 958

F.3d at 308.


     2.    The Graphic/Explicit Portions of the Videos Should Not
           be Viewed by the Jury


     The government seeks (GT Mem. at 15) to have the jury view

graphic video recordings of Mr. Crocker and each his daughters

respectively engaging in what certainly will be jarring conduct

to the jury.    The Court should either require the government to

only play portions of the video that do not depict graphic


                                       4
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 6 Page
                                                            of 19 PageID
                                                                  6 of 19 #: 412



sexual activity, or instead even to show properly selected non-

graphic screen shots from such (for example as it has even

within its motion).      That process of properly selected clips

and/or screen shots will nonetheless allow the government to

present evidence from the videos to prove that Mr. Crocker was

in the video, that he held the recording device, and that each

of his daughters was in the video in which she appears regarding

Counts 1 and 2 of the superseding indictment each charging the

production of Production of Child Pornography.             That

presentation would avoid the undue prejudice from such graphic

videos being presented to the jury, yet preserve the

government’s ability to prove that the victim of each count was

under 18 years of age, that it was the defendant who used the

victim un each count to take part in the charged activity, and

that it was the defendant’s purpose to produce the recording(s).

GT Mem. at 2 (elements of Counts 1 & 2).

     Furthermore, as to the element (for Counts 1 and 2) that

the material produced must be “sexually explicit conduct”, the

government can have Agent Lipsner (or any other witness of its

choosing who has viewed the videos) summarize the more graphic

content of the videos rather than to display such to the jury.




                                       5
    Case 1:17-cr-00010-LPS
          Case 1:21-cr-00383-EGS
                            Document
                                 Document
                                     87 Filed
                                            2008/29/21
                                                Filed 08/31/21
                                                         Page 7 Page
                                                                of 19 PageID
                                                                      7 of 19 #: 413



Assuming that such description is accurate 2, the defense would

not challenge the description (and if it did, the door would be

open to the government then playing the otherwise verbally

summarized portions of the videos).              Thereby, the government

still would have evidence from the video in terms of the

uncontested stipulated accurate description, to prove the

requisite element of each of Counts 1 and 2 that the video

defendant knowingly used the victim to take part in “‘sexually

explicit conduct’ – which includes actual or simulated sexual

intercourse, oral sex, masturbation, or a ‘lascivious exhibition

of the genitals or public area’”. 3             GT Mem. at 2.

         Evidence is inadmissible if its prejudicial character

substantially outweighs its probative value.                Fed. R. Evid. 403;

United States v. Wong, 703 F.2d 65 (3d Cir. 1983); United States

v. Brady, 595 F.2d 359, 361 (6th Cir. 1979); United States v.

Goichman, 547 F.2d 778, 782 (3d Cir. 1976).                Unfair prejudice is

“an undue tendency to suggest decision on an improper basis,



2 The defense is willing to work with the government in advance
of trial to reach a stipulation as to the substance of what
Agent Lipsner (or any other witness of the government’s choosing
of course who viewed the videos) would testify regarding such
description so that such testimony would not draw any defense
objection.

3 The other elements of the crimes charged in Counts 1 and 2
which the government must prove do not rely upon the video
content.
                                6
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 8 Page
                                                            of 19 PageID
                                                                  8 of 19 #: 414



commonly, though not necessarily, an emotional one.”               Fed. R.

Evid. 403, Advisory Committee Notes.

     Even though as lawyers and as a Judge, defense counsel, the

prosecutors and this Court must watch these videos in order to

assess these issues related to the government’s motion and the

proposed evidence, the visceral impact of these videos is strong

and lasting and will be particularly so on a jury who have not

had to deal with reviewing such evidence in the past.               Jurors --

less steeled than the lawyers and the Court in a case must be

solely in the context of performing our respective roles -- will

have an strong visceral gut-wrenching reaction that will be

impossible to compartmentalize or to shake.

     The Court will experience such first-hand when it views the

videos the government will submit for review by the Court.

After viewing such, the Court cannot reach any other conclusion

but that any probative value of the videos is overwhelmingly

outweighed by the danger of unfair prejudice: no rational jurors

will be able to competently and fairly assess the validity of

defenses after viewing such evidence.           The solution proposed

above by the defense gives the government what it needs from the

videos in terms of their probative nature, but sanitizes the

evidence of its otherwise unfair prejudicial impact if presented

in their native form – which incontrovertibly would trigger the

                                       7
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 9 Page
                                                            of 19 PageID
                                                                  9 of 19 #: 415



sensitivities and emotions of the jury in an unduly prejudicial

manner against Mr. Crocker.

     Furthermore, the descriptions as opposed to the graphic

video presentation will not be unfair to the government either,

for the reasons stated above.         It will still permit any

probative impact and proper prejudice (in the sense that all

evidence is prejudicial of course to one party or the other

generally), but also would avoid the undue prejudice.               Although

the government (GT Mem. at 18-19) states that “Rule 403 is not a

‘shield’ to keep juries from learning the details of crimes

likes [sic] these” (citing United States v. Heatherly, 985 F.3d

254, 266 (3d Cir. 2021)), the proposed balance outcome here,

with the above-referenced alternatives, would not shield the

jury from knowing the details.         The jury would hear uncontested

accurate factual summaries of what is depicted on the videos, so

it would indeed learn the details, just not in an unavoidably

unduly prejudicial manner.

     The prosecution may argue that it is “entitled to prove its

case by evidence of its own choice.” Old Chief v. United States,

519 U.S. 172, 186 (1997).        However, in explaining this rule, the

Supreme Court emphasized the importance of allowing the

prosecution to maintain “the natural sequence of narrative

evidence” in presenting its case.          Old Chief, 519 U.S. at 189.

                                       8
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 10Page
                                                             of 1910
                                                                   PageID
                                                                     of 19 #: 416



The Court’s concern in Old Chief, was that if defendants have

the option to stipulate away evidence, jurors would hear a

“story interrupted by gaps of abstraction” and may be “puzzled

at the missing chapters.”        Old Chief, 519 U.S. at 189.          That

concern is absent in the present case: omitting the presentation

of the sexually explicit/graphic portions of the videos will not

disrupt the flow of the government’s trial evidence or leave the

jury feeling that a chapter of the story is missing, when the

above alternative options exist.           For example, in the movie

Jaws, the audience never actually sees the shark consume its

victims (with only one exception at the end regarding the boat

captain).    Regardless, the audience knows that what happened to

those victims and the less-graphic scenes still are notorious

for making many people afraid to enter the ocean well before the

boat captain is killed on screen by the shark.

     When considering whether to exclude on grounds of unfair

prejudice, the “availability of other means of proof may . . .

be an appropriate factor.”        Fed. R. Evid. 403, Advisory

Committee Notes.      In addition to the verbal summary of (as

opposed to showing) the sexually explicit video content, the

prosecution can play the non-graphic portions of the videos; can

use non-graphic screen shots as referenced above; and will

present the lengthy post-arrest statement by Mr. Crocker already

                                       9
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 11Page
                                                             of 1911
                                                                   PageID
                                                                     of 19 #: 417



ruled admissible by the Court, in which the government contends

he admitted at least some (and maybe all) of the elements of the

crimes charged in Counts 1 and 2.

     As such, when viewed in the context of the other evidence

that the government will present, the probative value of the

graphic portions of the videos at issue is significantly

diminished, and is well outweighed by the danger of unfair

prejudice.


     3.     The Government Should be Precluded from Arguing that
            Items and Records Found on Mr. Crocker’s Home Computer
            are Relevant to Counts 1 and 2


     As to images which the government contends constitute child

pornography and child erotica, which images do not involve Mr.

Crocker’s daughters, and internet search history, all of which

items allegedly were found on Mr. Crocker’s computer, the

government contends that such is admissible pursuant to Fed. R.

Evid. 414(a) and Fed. R. Evid. 404(b) as to Counts 1 and 2 (the

production of child pornography).           The jury should be instructed

that it cannot consider such images regarding Counts 1 and 2,

and that it can only consider such evidence regarding Count 3 of

the indictment.      The government should be precluded from arguing

otherwise.



                                       10
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 12Page
                                                             of 1912
                                                                   PageID
                                                                     of 19 #: 418



     The government contends that such evidence is relevant and

probative to prove Mr. Crocker’s sexual interest in children and

his intent in producing the videos of his daughters.               As to the

former – sexual interest in children – such is not an element of

the offenses alleged in Counts 1 and 2 of the superseding

indictment.     See GT Mem. at 2-3 (setting forth elements of crime

charged in Counts 1 and 2).         The government contends that

because Mr. Crocker denied a sexual interest in children in his

pos-arrest statement, the evidence fairly is admitted to

challenge that assertion.        However, at present there is no

defense intention to argue to the jury any lack of sexual

interest in children as a defense to the manufacture charge, of

which it is not an element.         That is unlike what was presented

in defense by defendant Staples in Heatherly, 985 F.3d at 269,

on which case the government heavily relies.             Because defendant

Staples “opened the door to this evidence and cannot complain

that the Government walked through it”, the Third Circuit upheld

the admission of child pornography evidence.             Heatherly, 985

F.3d at 269.

     The government here is attempting to manufacture the

admissibility of such evidence as relevant to Counts 1 and 2 by

injecting that issue into the trial by introducing that portion

of Mr. Crocker’s post-arrest statement denying sexual interest

                                       11
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 13Page
                                                             of 1913
                                                                   PageID
                                                                     of 19 #: 419



in children.     It is attempting to bootstrapping the

admissibility of this other crimes evidence (as it relates to

Counts 1 and 2, as opposed to Count 3) by raising the issue it

then seeks to rebut with the otherwise inadmissible evidence.

Allowing such would be a denial of fundamental fairness, due

process, and the intent and spirit of Fed. R. Evid. 414 and 404.

     Even if the Court determines that the government generally

is entitled to present and argue such evidence regarding Counts

1 and 2, the government needs to provide more specific reference

to the exact evidence it seeks to introduce before a proper

analysis can be made. 4       To be relevant to intent and motive, if

at all, such evidence would have to predate the date(s) on which

the video evidence was produced.          Without such, it is a “chicken

or egg” dilemma for the government: the only way the items not

involving Mr. Crocker’s daughters which are proffered by the

government as relevant and probative of Mr. Crocker’s intent on

the date(s) he allegedly made the videos of his daughters cane

be considered relevant and probative of such, the government

must establish that those items were possessed, searched,

obtained etc. by Mr. Crocker before the date(s) on which the

videos were made. The government has not identified enough



4 This is of course an alternative argument, not a concession
that the Court should allow such evidence.
                                12
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 14Page
                                                             of 1914
                                                                   PageID
                                                                     of 19 #: 420



information presently for the Court and defense counsel to make

that analysis, and it should be required to do so before trial

so that this issue can be determined pre-trial (to avoid the

need to strike evidence after the proverbial bell is rung in the

presence of the jury which cannot be un-rung especially

regarding evidence of the nature involved here).


     4.     The Court Should Instruct the Jury that if Convicted
            regarding Count 1 or Count 2 Mr. Crocker faces a
            Mandatory Minimum 15 Years Imprisonment


     The Court Should Instruct the Jury that if convicted

regarding Count 1 or Count 2 Mr. Crocker faces a mandatory

minimum 15 years imprisonment, and if convicted regarding Count

3 he faces up to 20 years imprisonment.            The defense also should

be permitted to mention such in opening and closing arguments.

A jury of course will not know or be expected to know that such

mandatory minimum applies.        The failure to so inform the jury

would be a violation of Mr. Crocker’s Sixth Amendment jury

rights.   Those Sixth Amendment jury rights include a “a jury

which understands the effects and implications of its decision.”

U.S. v. Polizzi, 549 F. Supp. 2d 308, 444 (E.D.N.Y.

2008)(vacated by U.S. v. Polouizzi, 564 F.3d 142 (2d Cir.

2009)).   As Judge Weinstein thoroughly set forth in the

(admittedly overruled by the Second Circuit, which Second

                                       13
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 15Page
                                                             of 1915
                                                                   PageID
                                                                     of 19 #: 421



Circuit decision of course is not binding on this Court), the

principles outlined in Alleyne v. United States, 570 U.S. 99

(2013), U.S. v. Booker, 543 U.S. 220 (2005), Apprendi v. New

Jersey, 530 U.S. 466 (2000), and Crawford v. Washington, 541

U.S. 36 (2004) and their progeny support the conclusion that the

Sixth Amendment jury trial right includes the right to a jury

informed of the potential consequences to the defendant of its

verdict(s). Furthermore, notwithstanding that the determination

of a new trial by the District Court because the jury was not

instructed of the penalties was vacated in Polouizzi, the Second

Circuit therein also noted that there is discretion on the part

of a District Court to advise the jury of the penalties faced by

a defendant.     Indeed,

        a defendant’s right to inform the jury of that information
        essential ‘to prevent oppression by the Government’ is
        clearly of constitutional magnitude. That is, if community
        oversight of a criminal prosecution is the primary purpose
        of a jury trial, then to deny a jury information necessary
        to such oversight is to deny a defendant the full
        protection to be afforded by jury trial. Indeed, to deny a
        defendant the possibility of jury nullification would be
        to defeat the central purpose of the jury system.

U.S. v. Datcher, 830 F. Supp. 411, 415 (M.D. Tenn. 1993).

     The government’s reliance (GT Mem. at 22) on U.S. v.

Fisher, 10 F.3d 115 (3d Cir. 1993) to support its position that

any such reference should be precluded is inapposite, as Fisher

well pre-dates the evolving laws regarding the Sixth Amendment
                                       14
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 16Page
                                                             of 1916
                                                                   PageID
                                                                     of 19 #: 422



jury trial right since Fisher was decided: that is, Alleyne,

Booker, Apprendi, Crawford, and their progeny.


     5.     The Government Should Not Be Permitted to Rely on
            Trade Inscriptions to Prove the Country of Origin for
            Electronic Devices

     The purpose for which the government seeks to introduce

evidence of trade inscription is indeed to establish a requisite

element of all of the counts of the superseding indictment

against Mr. Crocker: the jurisdictional Commerce Clause element.

     Those alleged trade inscriptions are indeed hearsay under

Fed. R. Evid. 801(c): they are being offered to prove the truth

of the matter asserted -- that the items to which the labels are

affixed were manufactured or assembled in locations other than

Delaware of the United States. That conclusion cannot be

credibly controverted.

     Furthermore, the residual exception under Fed. R. Evid. 807

does not support the admissibility of such items.              That Rule

required that the statement be “supported by sufficient

guarantees of trustworthiness-after considering the totality of

circumstances under which it was made and evidence, if any,

corroborating the statement.” Fed. R. Evid. 807.              The government

has provided no basis for the Court to conclude that mere paper




                                       15
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 17Page
                                                             of 1917
                                                                   PageID
                                                                     of 19 #: 423



stickers 5 affixed to a cell phone and a computer hard drive

provide “sufficient guarantees of trustworthiness’.               They do

not.     The “totality of the circumstances” presented by the

goveRnment is a mere bald assertion that the statements on the

stickers – which could have been affixed by anyone, at any time,

at any location - include no information for example as to:

    •    who affixed such sticker;

    •    under what authority or circumstances such sticker was
         affixed;

    •    when such sticker was affixed;

    •    where (meaning in what state or country) such sticker was
         affixed;

    •    what knowledge if any the person who affixed such sticker
         had as to the printed information on the sticker;

    •    the veracity of the information on such sticker.

        Ironically the prosecution – whose very job is to prosecute

violations of federal law, so it knows such occurs often –

argues that “[t]he inscription has circumstantial guarantees of

trustworthiness because federal law regulates inscriptions

regarding foreign origin and prohibits misleading designations




5 See GT. Mem. at 9-10 providing pictures of the stickers it
contends are “inscriptions”.
                                16
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 18Page
                                                             of 1918
                                                                   PageID
                                                                     of 19 #: 424



of origin.”     GT Mem. at 25.      If everyone followed the law, the

respectfully the prosecutor would be practicing in some other

field of law.     It is a faulty conclusion that:

     some easily printed sticker

     with easily fabricated information

     made and affixed by some unknown person(s)

     with some unknown level of knowledge,

is sufficient indicia of reliability to support the admission of

such evidence as to a jurisdictional element and (as

acknowledged by the government) a “material fact, namely that

the electronic devices travelled in interstate or foreign

commerce ….”     GT Mem. at 25, merely because federal law requires

truth in such labels.

     It also is an unsupportable bald assertion by the

government that “the trade inscription is more probative of this

issue than any other evidence; indeed, to some degree it is more

probative than a live witness on the subject.”             GT Mem. at 25.

Such vacuous evidence cannot be and would not be more probative

than testimony by a live witness with knowledge of where the

item/part in question was indeed manufactured, and/or from and

to where it was transported.




                                       17
Case 1:17-cr-00010-LPS
      Case 1:21-cr-00383-EGS
                        Document
                             Document
                                 87 Filed
                                        2008/29/21
                                            Filed 08/31/21
                                                     Page 19Page
                                                             of 1919
                                                                   PageID
                                                                     of 19 #: 425



     The government’s motion therefore must be denied.



                               Respectfully submitted,

                               Law Offices of Rocco C. Cipparone, Jr.

                        BY:    /s/Rocco C. Cipparone Jr.

                               Rocco C. Cipparone, Jr., Esquire
                               Attorney for Toron Crocker




                                       18
